DETAILED ACTION
Acknowledgements
This communication is in response to Applicant’s communications filed on 22 March 2022.  Amendments to claims 2, 5, 9, 10 and 13 have been entered.  No claims have been added.  Claims 4, 7, 8, 12 and 16 have been canceled.  Rejections made under U.S.C. §1112(a), U.S.C. §112(b), U.S.C. §101 and §103(a) in the last office action have been withdrawn in view of the Applicant’s remarks/ amendments.  Claims 2, 3, 5, 6, 9-11 and 13-15 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Rong Yang (Reg. No. 71,641) on 19 May 2022 at 11:00 a.m. Eastern time.
IN THE CLAIMS
Claim 5 is amended as follows:
5. The maintenance equipment management method according to claim [[1]] 2, wherein before receiving, by the data management server, the transaction request of using the maintenance equipment from the first user client terminal, the method further comprises: receiving maintenance equipment information and investment cost information of the maintenance equipment submitted by the second user client terminal, storing the maintenance equipment information and the investment cost information, generating digital asset information and sending the digital asset information to the block chain node device to be registered.
Reasons for Allowance
The reasons for allowance are the same as the reasons for allowance mailed on 13 May 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692